Citation Nr: 1506182	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-12 358	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served in the Indiana Army National Guard and had a period of active duty for training from July 1989 to January 1990 and active duty in February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.  

In a September 2012 decision, the Board denied entitlement to an initial rating in excess of 10 percent for left knee arthritis and remanded the issues of entitlement to an initial rating in excess of 10 percent for right knee instability, residual of a right knee injury, status post arthroscopy, and entitlement to an increased rating for residual of a right knee injury other than instability, status post arthroscopy, rated at 10 percent prior to May 22, 2006, at 100 percent from May 22, 2006 through July 31, 2006, and at 10 percent from August 1, 2006, for additional development.

The Veteran appealed the Board's denial of the issue of entitlement to an initial rating in excess of 10 percent for left knee arthritis to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision, which vacated the Board's September 2012 decision denying entitlement to an initial rating in excess of 10 percent for left knee arthritis, and remanded the matter back to the Board.  In August 2014, the issue was remanded by the Board for additional development.  The issue has been returned to the Board for review.

The issues of entitlement to an initial rating in excess of 10 percent for right knee instability, residual of a right knee injury, status post arthroscopy, and entitlement to an increased rating for residual of a right knee injury other than instability, status post arthroscopy, rated at 10 percent prior to May 22, 2006, at 100 percent from May 22, 2006 through July 31, 2006, and at 10 percent from August 1, 2006, have not been prepared or certified for appellate review at this time.  The remand directives have not yet been completed.  The issues are not currently before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran reported that she is unemployable due to her service-connected knee disabilities.  See statement received May 29, 2008.  The issue of entitlement to a TDIU is considered to be part of the claim for an initial rating in excess of 10 percent for left knee arthritis.  Therefore, the issue of entitlement to a TDIU is on appeal and properly listed as an issue before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for left knee arthritis for additional development.  The remand requested that the AOJ obtain updated VA medical treatment records and schedule a new VA medical examination.  The updated VA medical treatment records are associated with the claims folder and the remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Regrettably, the Board must remand to schedule a new VA medical examination.  A September 2014 VA notice letter addressed to the Veteran explained that the AOJ asked the VA medical facility nearest to her to schedule a VA examination.  The letter stated that she would be notified of the date, time, and place of the examination.  A Compensation and Pension Exam Inquiry reflects that the request for a "DBQ MUSC Knee and lower leg" examination and medical opinion was initiated on September 29, 2014.  Subsequently, another Compensation and Pension Exam Inquiry reflected that the examination was cancelled and the reason listed for the cancellation was "failed to report."  The request was cancelled on October 10, 2014.  VA Form 27-0820, Report of General Information, dated November 17, 2014, noted a telephone contact with the Veteran.  The Veteran reported that she missed her scheduled VA medical examination because she confused the dates and appeared at the VA Medical Center on the wrong date.  She requested a re-scheduled VA medical examination and that VA wait until it received the results of the examination before rendering a decision.  

VA regulations provide that when a claimant, without good cause, fails to report for an examination, action shall be taken, to include rating based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2014).  While the Veteran stated that she failed to report to the examination because she confused the dates, the Board will resolve reasonable doubt in her favor and finds that good cause has been shown for her failure to report for her VA medical examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, a remand is required to schedule a new VA examination.  

As noted in the Introduction, the Board finds that the issue of entitlement to a TDIU is in appellate status.  See Rice, supra.  The Veteran must be provided a VA notice letter and application with respect to the issue of entitlement to a TDIU.  Thereafter, the issue must be adjudicated by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that advises her of the evidence required to substantiate a claim of entitlement to a TDIU.  She should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

2.  Obtain updated VA medical treatment records from August 2014 to the present.

3.  Request that the Veteran clarify as to whether she receives treatment for her left knee from Dr. Hupfer of Ortho Indy.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, received in October 2010.  Based on the Veteran's response, make reasonable efforts to obtain such records, and request a new release form from the Veteran, if necessary.  

4.  Thereafter, schedule the Veteran for a new VA medical examination to determine the current nature and severity of her service-connected left knee arthritis.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any appropriate testing, to include X-rays or magnetic resonant imaging tests (MRIs), should be conducted.

* All ranges of motion of the left knee should be tested and reported in degrees.

* The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

* The examiner must also note the degree(s) of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups.

* If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left knee, the examiner should express the degree of additional range of motion loss, if possible, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran is advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to report.  See 38 C.F.R. § 3.655 (2014).

6.  Thereafter, review the record and readjudicate the issues on appeal-entitlement to an initial rating in excess of 10 percent for left knee arthritis and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




